DETAILED ACTION
This communication is a Non-Final office action on the merits. Claims 1-3, 5, 7, 14-15, 17-19, 44-48, 50-53, 55-56 and 58, as filed are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 22 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. While Applicant has made a statement of relevance, Applicant merely states that the relevance is due to its citation within a China National Intellectual Property Administration examination of Chinese patent application number CN 201680069671.0. However, a translation of the Chinese Office Action to ascertain the cited document’s relevance was also not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is found to be indefinite because it is incomplete wherein claim 5 depends from a cancelled base claim 4. However, in the spirit of compact prosecution, the claim has been treated as depending from independent claim 1 as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin (US Pat. 5,428,920).
Regarding claim 1, Levin discloses an apparatus (16) comprising:
a body (22) that is non-rigid so as to be deformable (Column 3, lines 41-56 
a releasable locking or connecting mechanism (20) arranged to engage the connector or fitting such that the attachment is removably attached to the line via the connector or fitting, wherein the mechanism is countersunk in the body such that the mechanism is shielded from impact against objects when the attachment has been thrown (Fig. 4 as shown).

Regarding claim 2, Levin further disclose wherein the body is generally ball-shaped (Fig. 4 as shown).

Regarding claim 3, Levin further disclose wherein the body is generally spherical (Fig. 4 as shown).

Regarding claim 5, Levin further disclose wherein the body is formed from an elastomer (Column 3 line 43 describes wherein rubber can be used).

Regarding claim 7, Levin further discloses being directly attachable to an eye or hook defined by the connector or fitting attached to the end (the frictional mechanism as shown is capable of directly attaching to an eye or hook).

Regarding claim 14, Levin further discloses wherein said mechanism comprises an actuator (24 can be used to open the slit) operable by finger or thumb to effect disengagement of 

Regarding claim 15, Levin further discloses wherein the actuator comprises a lever (24 acts as the end of the lever arm to pivot about the narrow end).

Regarding claim 17, Levin further discloses that the mechanism is snap-fit or snap-lock engageable with said connector or fitting such that the attachment is attached to the line via the connector or fitting (The device as shown resiliently holds the line between its two sides and would snap together when release from an open position).

Regarding claim 18, Levin further discloses that the snap-fit/lock engagement can be effected by pushing the connector/fitting against the mechanism (the device as shown can be fit to a connector by pressing between the two sides of the mechanism as shown).

Regarding claim 19, Levin further discloses wherein said mechanism comprises a rotary latch (the mechanism rotates about narrow closed end).

Allowable Subject Matter
Claims 44, 45 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 46-48, 50-53 and 55 are allowed.
Regarding claims 46-48, 50-53 and 55, the prior art of record fails to disclose a method of securing at least one object against a support comprising throwing an attachment such that it carries a section over at least one object, thereby positioning the line whereby it extends over the at least on object and effecting tight anchorage of said line such that the at least one object is secured against the support by said line in combination with all the limitations in independent claim 46.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        


/Robert Sandy/Primary Examiner, Art Unit 3677